DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-28 are currently pending. Claims 1-11 and 27-28 have been elected without traverse in the response filed on 01/07/2022.  This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-11 and 27-28 in the reply filed on 01/07/2022 is acknowledged.
Claims 12-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Claim Interpretation
4.	Concerning claims 8-9 the indication of the chemical formulas in the indicated claims is given is broadest reasonable interpretation that the polymer comprises the indicated structure and must have each of the monomer units indicated but is capable of including additional monomer units not present in the chemical formula in the polymer and that the chemical structure does not imply any particular microstructure of the polymer and the polymer can be any kind of structure of polymer including random or block structures among others. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Concerning claim 1 The claim recites a “vinyl chloride-based monomer” which renders the claim indefinite as it is not clear what the boundaries of this monomer are. Does this include monomers such as vinylidene chloride, vinyl trifluorochloride? Does this include any monomer which can be made from vinyl chloride but does not actually require a chloride group?
Also concerning claim 1 the claim recites “a dicarboxylic acid ester monomer having a linear, branched, or cyclic alkyl group having 10 to 30 carbon atoms” which renders the claim indefinite as it is not clear what the 10 to 30 carbon atoms refers to. Does this refer to the monomer as a whole? Does this refer to a single alkyl group in the monomer? Does this refer to the sum of all alkyl groups in the monomer?  This is especially the case as the dependent claim 4 and 5 gives examples of the monomer that include alkyl group but none of the alkyl groups have more than 9 carbon atoms in them. 
Additionally concerning claim 1 the claim recites “a hydroxyl-based monomer” which renders the claim indefinite as it is not clear what the boundaries of the monomer are. Does this mean the monomer must have a hydroxyl group present? That it must be capable of undergoing some reaction to give a hydroxyl group? That is must be made from a compound with a hydroxyl group?
Concerning claims 27-28 the claims recties “vinyl chloride-based resin” which renders the claim indefinite as it is not clear what the boundaries of this limitation are? Does this mean that a particular amount of the resin must be made from vinyl chloride?  That vinyl chloride must be present in the resin? That the resin must include a polymer that is partially made from vinyl chloride? 
Claims 2-11 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4-6  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2012/0309883 A1).
Concerning claim 1, 4-6 Inoue teaches a polymer which is made from monomers which include Vinyl chloride, di-2-ethylhexyl maleate, and 2-hydroxyethyl methacrylate (paragraphs  0228 0230 Table 1 Example 1 0206, 0208, and 0214).  Di-2-ethylhexyl maleate is a specific type of dioctyl maleate and meets the claimed structure of chemical formula 1 in claim 5. 
Concerning claim 27 the exemplary copolymer of Inoue indicated in the discussion of claim 1 above is indicated to be present in an emulsion of the copolymer (paragraph 00229) and then placed in a composition with an oxidized starch and water which can then be applied to paper (paragraph 0233). 
Concerning claim 28 Inoue teaches that polymer composition of claim 28 which is indicated to be a coating the can be applied to paper (paragraph 0233). 
Inoue does not specifically teach that the composition is an ink composition. 
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
As such Inoue teaches a composition which includes the claimed polymer and which is indicated to be capable of being used to coat paper. As such the composition would be capable of being used as an ink and as such would be considered an ink composition. As such Inoue teaches the claimed limitations. 
7.	Claims 1, 4, 6, 10-11, 27-28  are rejected under 35 U.S.C. 103 as being unpatentable over Gao (KR 1887638; all citations refer to the English machine translation which is provided).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Concerning claim 1, 6 Gao teaches a copolymer which is made from 0.5 kg of methoxy PEG600 methacrylate, 90 kg of vinyl chloride, 1 kg of vinyl acetate, 7 kg of dioctyl maleate and 5 kg of hydroxypropyl acrylate (pg 15 Paragraphs 1 and 2). 
Concerning claims 4 as is indicated in the discussion of claim 1 dioctyl maleate is used a monomer in the exemplary copolymer (pg 15 Paragraphs 1 and 2). 
Concerning claim 10-11 the exemplary polymer is indicated to be made from a methoxy PEG600 methacrylate which would have the same structure which is claimed  and which is present in an amount of .5 kg per 90 kg of vinyl chloride (pg 15 Paragraphs 1 and 2 and pg 13 paragraphs 7-8 pg 14 paragraphs 1-2). This would indicate a ratio of 0.56 parts by weight of the monomer per 100 parts of vinyl chloride which is within the claimed range. 
Concerning claims 27-28 the polymer indicated above having the claimed polymer is indicated to be used in a composition which is then made into an ink  which would correspond to the claimed ink composition (pg 16 paragraphs 6-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
8.	Claims  2-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2012/0309883 A1).
Concerning claim 2-3 Inoue teaches as is indicated above a polymer which is made from monomers that include 52.1 grams of vinyl chloride, 10.2 g of di-2-ethylhexyl maleate, and 2.5 gram of 2-hydroxyethyl methacrylate (paragraphs  0228 0230 Table 1 Example 1 0206, 0208, and 0214). 
These values do not give the claimed amount of the dicarboxylic acid ester and hydroxyl based monomer in comparison to the amount of vinyl chloride based monomer. 
However Inoue teaches that the Vinyl chloride monomer is a monomer (c) that the di-2-ethylhexyl maleate is a monomer (e) and that Hydroxylethyl methacrylate is a monomer (d) (paragasprh 0230(Table 1 example 1 and Table 2 example 1). 
In general monomer c is indicated to preferably be vinyl chloride (paragraph 0039) and to be present in an amount of preferably from 10 to 25 mass % of the polymer (Paragraph 0063)Monomer  d is indicated to be preferably a monomer which can include hydroxyl containing monomers such as the exemplary hydroxy ethyl methacrylate (paragraph 0050) and is indicate to preferably be present in an amount of 0.5 to 5 mass % of the polymer (paragraph 0064). 
Monomer e is indicated to preferably be a alkyl maleate such as di-2-ethylhexyl maleate (paragraph 0057) and to be present in an amount of from preferably 0.1 to 5 Mass % of the polymer  (paragraph 0065). 

This also indicates that the maleate monomer (e) is indicated to be present in an amount of from 50 parts to .4 parts per 100 parts of the vinyl chloride monomer. 
These ranges are overlapping ranges with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed ranges of the amount of the hydroxyl monomer and  di carboxylic acid ester in the polymer of Inoue because Inoue teaches a broad description of the monomers which provides overlapping ranges with the claimed ranges. 
Concerning claim 7 Inoue teaches as is indicated above a polymer which is made from monomers that include 52.1 grams of vinyl chloride, 10.2 g of di-2-ethylhexyl maleate, and 2.5 gram of 2-hydroxyethyl methacrylate (paragraphs  0228 0230 Table 1 Example 1 0206, 0208, and 0214). 
These values do not give the claimed ratio of the dicarboxylic acid ester and hydroxyl based monomer in comparison to one another. 
Monomer  d is indicated to be preferably a monomer which can include hydroxyl containing monomers such as the exemplary hydroxy ethyl methacrylate (paragraph 0050) and is indicate to preferably be present in an amount of 0.5 to 5 mass % of the polymer (paragraph 0064). 
Monomer e is indicated to preferably be an alkyl maleate such as di-2-ethylhexyl maleate (paragraph 0057) and to be present in an amount of from preferably 0.1 to 5 Mass % of the polymer  (paragraph 0065). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed range  of the ratio of the dicarboxylic acid ester  and the hydroxyl based monomer in the polymer of Inoue because Inoue teaches a broad description of the monomers which provides an overlapping range with the claimed range. 
Claim 8 Inoue as is indicated above teaches a polymer which is made from monomers that include 52.1 grams of vinyl chloride, 10.2 g of di-2-ethylhexyl maleate, and 2.5 gram of 2-hydroxyethyl methacrylate (paragraphs 0228 0230 Table 1 Example 1 0206, 0208, and 0214). 
The use of these monomers would provide the structure indicated by the chemical formula except that a methacrylate hydroxyl monomer is used instead of a acrylate hydroxyl monomer and no indication is given of the values of z, y and z. 
The hydroxyl monomer  (d) is indicated to preferably be one of several monomer which can include 2-hydroxyethyl(meth)acrylate (paragraph 0050). This would indicate that the acrylate version of the hydroxyl monomer can be used as an alternative to the methacrylate version of the monomer and as such these monomers are substantially equivalent and interchangeable with one another. 
In general monomer c is indicated to preferably be vinyl chloride (paragraph 0039) and to be present in an amount of preferably from 10 to 25 mass % of the polymer (Paragraph 0063).

Monomer e is indicated to preferably be a alkyl maleate such as di-2-ethylhexyl maleate (paragraph 0057) and to be present in an amount of from preferably 0.1 to 10 mass % of the polymer  (paragraph 0065). 
The final polymer is indicated to have a number average molecular weight which is at least 20,000 and at most 500,000 g/mol. 
Vinyl chloride has a molecular weight of 62.5 g/mol, di-2-ethylhexyl maleate has a molecular weight of 340.5 g/mol , hydroxy ethyl acrylate has a molecular weight of 116.11 g/mol. 
Using the molar mass of polymer and wt% of each of the monomer is possible to determine the weight amount of each monomer in the polymer which can in turn be converted to the number of each monomer unit in a polymer chain. 
Vinyl chloride would be present in the polymer in an amount range from 125,000 g/mol to 2,000 g/mol which would corresponds to 2000 mol per polymer chain to 32 mol per polymer chain. This is an overlapping range with the claimed range of x
Hydoxyethyl acrylate would be present in the polymer in an amount of from 50,000 g/mol to 0 g/mol which would correspond to 430mol/polymer chain to 0 mol per polymer chain. This is an overlapping range with the claimed range of z.
Di-2-ethylhexyl maleate would be present in an amount of from 50,000 to 20 g/mol which would correspond to 146 mol per polymer chain to 0 mol per polymer chain (as 20 g/mol is less than one unit per chain). This is an overlapping range with the claimed range of y. 
As such Inoue teaches overlapping ranges with the claimed ranges of the amounts of each monomer in the chemical formula. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed acrylate hydroxy monomer having the claimed chemical structure in the polymer of Inoue because Inoue indicates that the acrylate and methacrylate forms of the monomer are substantially equivalent and interchangeable with one another, and it would have been obvious to use the claimed number of each monomer unit because Inoue teaches overlapping ranges with the claimed ranges of the number of monomers per polymer chain. 
Concerning claim 9 Inoue as is indicated above teaches a polymer which is made from monomers that include 52.1 grams of vinyl chloride, 10.2 g of di-2-ethylhexyl maleate, and 2.5 gram of 2-hydroxyethyl methacrylate (paragraphs 0228 0230 Table 1 Example 1 0206, 0208, and 0214). 
The use of these monomers would provide the structure indicated by the chemical formula except that a hydroxylethyl methacrylate monomer is used instead of a 2-hydroxypropyl acrylate monomer and no indication is given of the values of z, y and z. 
The hydroxyl monomer (d) is indicated to preferably be one of several monomer which can include 2-hydroxyethyl(meth)acrylate and 2-hyrdoxypropyl (meth)Acrylte (paragraph 0050). This would indicate that the 2-hydroxyethyl methacrylate and 2-hydroxylpropyl acrylate monomers are substantially equivalent and interchangeable with one another. 
In general monomer c is indicated to preferably be vinyl chloride (paragraph 0039) and to be present in an amount of preferably from 10 to 25 mass % of the polymer (Paragraph 0063).
Monomer  d is indicated to be preferably a monomer which can include hydroxyl containing monomers (paragraph 0050) and is indicated to preferably be present in an amount of 0 to 10 mass % of the polymer (paragraph 0064). 

The final polymer is indicated to have a number average molecular weight which is at least 20,000 and at most 500,000 g/mol. 
Vinyl chloride has a molecular weight of 62.5 g/mol, di-2-ethylhexyl maleate has a molecular weight of 340.5 g/mol , hydroxy propyl acrylate has a molecular weight of 130.14 g/mol. 
Using the molar mass of polymer and wt% of each of the monomer is possible to determine the weight amount of each monomer in the polymer which can in turn be converted to the number of each monomer unit in a polymer chain. 
Vinyl chloride would be present in the polymer in an amount range from 125,000 g/mol to 2,000 g/mol which would corresponds to 2000 mol per polymer chain to 32 mol per polymer chain. This is an overlapping range with the claimed range of x
Hydoxypropyl acrylate would be present in the polymer in an amount of from 50,000 g/mol to 0 g/mol which would correspond to 384 mol/polymer chain to 0 mol per polymer chain. This is an overlapping range with the claimed range of z.
Di-2-ethylhexyl maleate would be present in an amount of from 50,000 to 20 g/mol which would correspond to 146 mol per polymer chain to 0 mol per polymer chain (as 20 g/mol is less than one unit per chain). This is an overlapping range with the claimed range of y. 
As such Inoue teaches overlapping ranges with the claimed ranges of the amounts of each monomer in the chemical formula. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I.
because Inoue indicates that the monomers are substantially equivalent and interchangeable with one another, and it would have been obvious to use the claimed number of each monomer unit because Inoue teaches overlapping ranges with the claimed ranges of the number of monomers per polymer chain. 

9.	Claims 3-4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (KR 1887638; all citations refer to the English machine translation which is provided).
Concerning claim 3-4 Gao teaches the composition of claim 1 as is indicated above. 
Gao does not specifically teach the combination of the amounts of the particularly claimed monomers together. 
Gao teaches that generally the hydroxyl system monomer is present in an amount of 1 to 30 parts  by weight per 100 parts of the vinyl chloride monomer (pg 7 paragraph 2).  The monomer such as dioctyl maleate is indiated to be present in an amount of from 0.1 to 50 parts by weight per 100 parts by weight of the vinyl chloride monomer (pg 13 paragraph 3 and 5). 
This indicates that the indicated monomers are present in overlapping ranges with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed ranges of the amount of the hydroxyl monomer and  di carboxylic acid ester in the polymer of because Gao teaches a broad description of the monomers which provides overlapping ranges with the claimed ranges. 
Concerning claim 5 Gao as is indicated above teaches that the polymer includes  dioctyl maleate (pg 15 Paragraphs 1 and 2). 
Gao does not specifically teach that dioctyl maleate has the specifically claimed structure. 
However this claim structure differs form the monomer used in the Gao only in the particular possition of the carbon atoms of the octyl alkyl group in the dioctyl maleate. 
Gao teaches that the broad monomer category which can includes the exemplary dioctyl maleate can include branched and linear alkyl chains (pg 6 paragraph 3-4 and 7)
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEPE 21.44.09.I. 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09.II.
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). See MPEP 2144.09.III.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed chemical structure for dioctyl maleate because Gao teaches a dioctyl maleate, teaches that this kind of monomer can have branched or linear alkyl groups and these monomers are chemical compounds having very close structural similarity and similar utility to one another. 
Concerning claim 7 Gao does not teach the particularly claimed weight ratio of the dicarboxylic acid ester monomer to hydroxyl based monomer. 
Gao teaches that generally the hydroxyl system monomer is present in an amount of 1 to 30 parts  by weight per 100 parts of the vinyl chloride monomer (pg 7 paragraph 2).  The monomer such as dioctyl maleate is indicated to be present in an amount of from 0.1 to 50 parts by weight per 100 parts by weight of the vinyl chloride monomer (pg 13 paragraph 3 and 5). 
This indicates that weight ratio of the dicarboxylic acid ester monomer to hydroxyl based monomer can be from 50:1 to 0.1 to 30 which is an overlapping range with the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed weight ratio of the dicarboxylic acid ester monomer to hydroxyl based monomer in the polymer of Gao because Gao teaches an overlapping range with the claimed range of this ratio. 
Conclusion
10.	 Claims 1-11, 27-28 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763